DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Cite No. D (WO 1993008934) of the information disclosure statement filed 9/20/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Moreover, WO1993008934 shall be listed under foreign patent documents section in the IDS. 

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2, line 2, “An” shall be changed to --an--; lines 3 and 6, “At” shall be changed to --at --; line 8, “Wherein” shall be changed to --wherein --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 1, the phrase "or like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
 	Regarding claim 2, the phrase "or similar" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or similar"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
 	Regarding claim 10, the phrase "like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US 873,971) in view of O’Connell (US 2,592,174).
 	Walsh discloses a system for expelling smoke or like to an external environment of a structure/a smoke removal apparatus, comprising: 5an interior window frame (Fig. 1, not numbered); at least two arms 23, 17 secured to said interior window frame (Fig. 1, via frame work 9, 10); a foldable material 26, 27 operably disposed intermediate the at least two arms and coupled thereto (Figs. 1-2); wherein the at least two arms can be permanently a part of a window frame or releasably secured thereto (Fig. 1, page 2, lines 70-78); wherein the two arms 23, 17 are movable intermediate a first position and a second position (page 1, lines 80-84); wherein the first position said arms are 30adjacent to a portion of the window frame (Fig. 1, page 1, lines 80-84 when the lazy tongs 17 is in retracted position); wherein the second position said arms are extended outward from said window frame and inwards towards an 17interior room (Fig. 1, when the lazy tongs 17 is in extended position);  wherein said foldable material 26, 27 is manufactured from an impermeable material (page 1, lines 92-93 discloses a canvas material, canvas material is known as an impermeable material); wherein the apparatus can further include opposing side like curtain-like members (Fig. 1);  15wherein a support arm 25 can be contiguous said arms 23 (Fig. 1). However, Walsh does not disclose 10at least one exhaust fan configured to draw air towards the window; wherein said exhaust fan is atmospherically coupled to an environment of a building or window; wherein said exhaust fan can be either 10fixedly mounted or releasably secured.  O’Connell discloses an exhaust fan 60 configured to draw air towards the window (Col. 6, lines 55-58); wherein said exhaust fan 60 is atmospherically coupled to an environment of a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY